 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Bridge, Structural &Ornamental Ironworkers, Local 373 and VincentMackemull and Michael De George and LeonAdler and Building Contractors Association of NewJersey, Party to the Contract. Cases 22-CB-3362,22-CB-3367, and 22-CB-3371March 20, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 29, 1977, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge concluded thatRespondent Local 373 violated Section 8(b)(1)(A)and (2) of the Act by discriminating against non-member applicants Philip Mundy and Leon Adler inthe operation of its exclusive hiring hall.2He foundthat Respondent committed unfair labor practiceviolations in each instance in which it referred itsmembers to work out of chronological order with nopurported designations under the consent decree3inpreference to Mundy and Adler. In so doing, theAdministrative Law Judge, as part of his Decision,introduced into evidence as his own exhibits certainappendixes prepared and submitted by the GeneralI Respondent Local 373 has excepted to Administrative Law JudgeMullin's references to the prior Decision of Administrative Law JudgeThomas Ricci involving Respondent in International Association of Bridge,Structural A Ornamental Ironworkers, Local 373 (Building ContractorsAssociation of New Jersey), 232 NLRB 504 (1977), which, as of the date ofAdministrative Law Judge Mullin's Decision herein, was pending before theBoard. It is clear, however, that Administrative Law Judge Mullin did notrely on the prior case in making his findings of violations herein. Wetherefore find no merit to this exception.In sec. IlI,C,l,a, of his Decision, the Administrative Law Judge refers topar. 27(g) of the consent decree, whereas the correct reference is to par.27(f). We hereby correct this inadvertent error.2 The Northern New Jersey District Council of Ironworkers is comprisedof various locals, including Respondent. Pursuant to a contractual agree-ment between the District Council and Building Contractors Association ofNew Jersey, Respondent operates an exclusive hiring hall.3 On July 28, 1972, a 5-year consent decree was issued by the UnitedStates District Court for the District of New Jersey in a Title VII actionbrought against, inter alia, the Northern New Jersey District Council ofIronworkers and its five locals, including Respondent herein. The consentdecree provides that the referral system shall be operated by Respondent on235 NLRB No. 15Counsel in a posthearing brief to the AdministrativeLaw Judge which contained summaries of the refer-ral books of Respondent Local 373. Based upon ourexamination of the referral books themselves andwithout including those instances in which it appearsthat nonchronological referrals of members werepurportedly justified under the consent decree, wefind that Respondent clearly violated the Act in oneinstance with respect to Mundy.4Our examination ofthe referral books themselves, however, discloses noinstance in which Respondent referred one of itsmembers out of chronological order in preference toAdler, in which the member's name bore no designa-tion purportedly made pursuant to the consentdecree.The Administrative Law Judge also found thatRespondent in numerous instances had given prefer-ence to its members over Mundy and Adler, as wellas other nonmember applicants, by designating itsown members as falling within excepted categoriesunder the consent decree. He concluded that Re-spondent's designations of its members as "fore-man," "steward," "requested," or "late call" weredeceitful in at least one-half of the total instances inwhich such out-of-turn referrals were based on suchdesignations. The Administrative Law Judge sup-ported his inference of deceit with a detailed recita-tion of findings conclusively establishing a pattern ofgrossly disparate designation treatment for membersvis-a-vis nonmembers in Respondent's referral regis-ters. In this regard, he found, inter alia, that Respon-dent made 594 referrals of its own members for theperiod of September 3, 1976, to February 24, 1977,a "non-discriminatory basis without regard to membership or nonmember-ship in the Union, and there shall be no discrimination against any personby reason of race or color." The consent decree, however, permits the Unionto refer individuals out of chronological order in the following instances: (1)the contractor specifically requests an applicant by name, who hadpreviously signed the referral list; (2) the applicant is a trainee or apprenticewithin the geographical jurisdiction of the local union; (3) the contractorrequests a specific individual to serve as foreman; (4) senior experiencedapplicants designated by the local union to act as stewards; (5) minoritiesrequested by contractors who are obligated to meet affirmative actionrequirements imposed by any governmental agency; and (6) employerrequisitions communicated during other than normal referral hours or onSaturdays, Sundays, or holidays. It appears that Respondent, when makingreferrals which purportedly fell within these classifications, generallydenoted such referrals by placing special designations in the "Remarks"column of the referral books.4 The referral books disclose that D. Borup, a member of Local 373,signed the register on August 20, 1976, and was dispatched on August 30,thereby gaining preferential treatment over Mundy who had registered onAugust 16 but was not referred until September 1.232 IRONWORKERS, LOCAL 373and that, of this number, approximately 488 mem-bers, or about 82 percent,5were referred out ofchronological order under excepted categories.6Hetherefore concluded:The overwhelming preference shown by theRespondent for members of Local 373 in theoperation of its hiring hall and the total absenceof an explanation, in the record, for the disparitywhich the above-quoted data establish, clearlydemonstrate that the Respondent was illegallymotivated.While we do not find sufficient evidence to supportthe specific calculation in the Administrative LawJudge's finding that at least one-half of the afore-mentioned designations were false, it is clear thatRespondent continuously and systematically desig-nated its own members as falling within exceptedcategories under the consent decree and referredthem out of turn, almost to the point of so designat-ing each and every member referred. Althoughnonmember signatories significantly outnumberedmembers in the referral books, they were seldomaccorded excepted referral classifications and wererarely referred to jobs out of chronological ordereven if they were classified within excepted catego-ries in the books.We agree with the Administrative Law Judge,particularly in light of the total absence of anyexplanation in the record for such disparity, that theonly reasonable evidentiary inference to be drawnfrom the striking statistical contrast between memberand nonmember referrals purportedly made pursuantto excepted category designations under the consentdecree is that a substantial number of such designa-tions are false. We therefore find that Respondenthas engaged in a consistent pattern of unlawfuldiscrimination under the pretext of the consentdecree classification system by referring its members5 While there are minor discrepancies between the figures set out by theAdministrative Law Judge and those revealed by our examination of thereferral books themselves, such discrepancies are too insubstantial to affectour conclusion herein.6 The Administrative Law Judge further relied on the disparity betweenthe number of occasions that nonmembers were marked "absent" and thosein which members were marked "absent." We specifically do not rely on thisfinding.7 Respondent has set forth its use of "requested" referral designationsmade pursuant to the operative judicial consent decree as an affirmativedefense to the charges herein. In this regard, the evidence of substantialfalsification of excepted category referral designations by Respondent hasalready been discussed. In addition, we note specifically that Respondenthas failed to substantiate the validity of "requested" designations byproducing (I) the separate "Contractors Requisition Register" required bypar. 23 of the consent decree, or (2) written confirmation of contractors'requests required by par. 27(c) of the consent decree. Respondent must atleast produce such documents, or explain its failure to do so, in order tomeet the burden of proving its defense to facially discriminatory referrals.Accordingly, the class of "similarly situated" discriminatees entitled to reliefby this Decision and Order shall include any nonmember applicant forto work in preference to the named nonmemberdiscriminatees and all similarly situated nonmemberapplicants.THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(b)(l)(A) and (2) of the Act, weshall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepurposes of the Act.In view of our finding in Ironworkers Local 373,supra, that Respondent Local 373 previously hasengaged in widespread and pervasive violations ofSection 8(b)(l)(A) and (2) of the Act, we concludethat the unfair labor practices in this proceedingconstitute a continuation of Respondent's earlierunlawful conduct. Therefore, in order to effectuatethe purposes of the Act, we shall direct Respondentto take action similar to that which we foundappropriate in that prior case. Thus, we shall orderRespondent to make whole Philip Mundy, LeonAdler, and all other nonmember applicants who weresimilarly situated,7for any loss of earnings they mayhave suffered by reason of Respondent's discrimina-tion against them.8Such backpay will be appliedunder a formula whereby the overall earnings of allapplicants seeking employment through its referralsystem, whether members or nonmembers, shall bedivided by the total number of ironworkers whoworked out of the hiring hall, subsequently takinginto account the net earnings of the individualdiscriminatees during the relevant period and provid-ing for the inclusion of interest as provided in FloridaSteel Corporation, 231 NLRB 651 (1977).9Further-more, in the event that Mundy and Adler aresubsequently determined at the compliance stage ofthis proceeding to fall within the classification of"other as yet unidentified discriminatees" found inreferral identified by the General Counsel in subsequent complianceproceedings as an individual in preference to whom a member applicantdesignated "requested" has been nonchronologically referred, with theprovision that Respondent may attempt affirmatively to defend any"requested" referral designation by production and verification of theaforementioned documents or other evidence of sufficient probity.8 The complaint herein not only alleges that Respondent has violated theAct with respect to the referral of Philip Mundy and Leon Adler, but alsoalleges more broadly that Respondent has unlawfully discnminated against"other of its applicants for employment.~In view of our finding herein thatRespondent has engaged in a pattern of widespread discrimination againstnonmember applicants seeking employment through its hiring hall, and inlight of our previous findings in Ironworkers Local 373, supra, we find itappropriate to provide restitutional relief to Mundy and Adler, as well as toother as yet unidentified discriminatees, for any loss of earnings they mayhave suffered by reason of Respondent's discrimination against them. SeePainters, Decorators, and Paperhangers of America, Local No. 985 (W. F.Sahualia & Co., Inc.), 194 NLRB 323 (1971); Harold Goldsmith and Ada J.Goldsmith, d/b/a Superior Maintenance Company, 133 NLRB 746 (1961).9 See, generally, Isis Plumbing&d Heating Co., 138 NLRB 716 (1962).233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe prior case, they shall be entitled to backpay fromthe 10(b) period applicable therein. If, however, theyare not found to be within the class of nonmemberapplicants who were similarly situated, their backpayshall commence with the 10(b) period established inthe instant proceeding.We shall additionally require that Respondentkeep and retain for a period of 2 years permanentwritten records of its hiring hall operations and makethose available to the Regional Director upon re-quest. We shall also order Respondent to submit tothe Regional Director four quarterly reports concern-ing the employment of Mundy, Adler, and othernonmember applicants subsequently found to havebeen similarly situated. Further, we shall requireRespondent to place its referral registers, for a periodof 2 years, on a table or ledge in its hiring hall foreasy access and inspection by the applicants uponthe completion of each day's entries in such registers.Finally, we shall direct that Respondent post anappropriate notice.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,International Association of Bridge, Structural &Ornamental Ironworkers, Local 373, Perth Amboy,New Jersey, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Causing or attempting to cause the separateemployer-members of the Building Contractors As-sociation of New Jersey, or any other employer, todiscriminate against Philip Mundy or Leon Adler, orany other employees, in violation of Section 8(a)(3)of the National Labor Relations Act because of theirlack of membership in Local 373.(b) In any other manner restraining or coercingemployees or applicants for employment in theexercise of the rights guaranteed them by Section 7 ofthe National Labor Relations Act.2. Take the following affirmative action necessaryto effectuate the purposes of the Act:(a) Keep and retain for a period of 2 years from thedate of this Decision and Order permanent writtenrecords of its hiring and referral operations whichwill be adequate to disclose fully the basis on whicheach referral is made, and, upon the request of theRegional Director for Region 22, or his agents, makeavailable for inspection, at all reasonable times, anyrecords relating in any way to the hiring and referralsystem.(b) Submit four quarterly reports to the RegionalDirector, due 10 days after the close of each calendarquarter subsequent to the issuance of this Decisionand Order, concerning the employment of the above-named employees and other nonmember applicantssubsequently found to have been similarly situated.Such reports shall include the date and number ofjob applications made to Respondent, the date andnumber of actual job referrals by Respondent, andthe length of such employment during such quarter.(c) Place the referral registers for a period of 2years on a table or ledge in the hiring hall for easyaccess and inspection by the applicants, as a matterof right, upon the completion of each day's entries insuch registers.(d) Make whole Philip Mundy and Leon Adler,and all other nonmember applicants who weresimilarly situated during the relevant period, for anyloss of earnings they may have suffered by reason ofthe discrimination practiced against them in themanner set forth in the section of this Decisionentitled "The Remedy."(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all records, reports, work lists, and other documentsnecessary to analyze the amount of backpay dueunder the terms of this Decision and Order.(f) Post at all places where notices to employees,applicants for referral, and members are postedcopies of the attached notice marked "Appendix."'OCopies of said notice, on forms provided by theRegional Director for Region 22, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(g) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.o1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause any ofthe employer-members of the Building Contrac-234 IRONWORKERS, LOCAL 373tors Association of New Jersey, or any otheremployer, to discriminate against Philip Mundy,Leon Adler, or any other employees, in violationof Section 8(a)(3) of the National Labor RelationsAct because of their lack of membership in Local373.WE WILL NOT in any other manner restrain orcoerce employees or applicants for employmentin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL keep and retain for a period of 2 yearspermanent written records of our hiring andreferral operations which will be adequate todisclose fully the basis upon which each referral ismade and, upon the request of the RegionalDirector for Region 22, or his agents, makeavailable for inspection, at all reasonable times,any records relating in any way to the hiring andreferral system.WE WILL submit four quarterly reports to theRegional Director, due 10 days after the close ofeach calendar quarter subsequent to the issuanceof the Board's Decision and Order, concerningthe employment of Philip Mundy, Leon Adler,and those nonmember applicants subsequentlyfound to have been similarly situated. Suchreports shall indicate the date and number of jobapplications made to us, the date and number ofour actual job referrals, and the length of suchemployment during such quarter.WE WILL place the referral registers for a periodof 2 years on a table or ledge in our hiring hall foreasy access and inspection by the applicants, as amatter of right, upon the completion of each day'sentries in such registers.WE WILL make whole Philip Mundy, LeonAdler, and all other nonmember applicants whowere similarly situated, for any loss of earningsthey may have suffered by reason of our discrimi-nation against them.INTERNATIONALASSOCIATION OF BRIDGE,STRUCTURAL &ORNAMENTAL IRON-WORKERS, LOCAL 373DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: Thehearing in this proceeding was held on February 16, 1977,2 The charge in Case 22-CB-3362 was filed on October 26. 1976, in Case22-CB-3367 on October 28, 1976, and in Case 22-CB-3371 on November 3,1976. At the outset of the hearing all allegations relating to the charges filedin Newark, New Jersey, on complaint of the GeneralCounsel against International Association of Bridge, Struc-tural & Ornamental Ironworkers, Local 373, herein Local373 or Union.The original complaint, issued on November 26, 1976,arose out of 12 separate charges filed by individualcharging parties. On January 12, 1977, the RegionalDirector for Region 22 issued an order consolidating casesand a first amended complaint against both Local 373 andLocal 45 of the International Association of Bridge,Structural & Ornamental Ironworkers, wherein it wasalleged that both locals maintained exclusive job referralsystems, but that both discriminatorily failed to follow thesystem with respect to various named individuals, therebyviolating Section 8(bXIXA) and (2) of the Act. At theoutset of the hearing, a motion to sever, made by counselfor Local 373, was granted and the case against Local 373was heard after the conclusion of the hearing involvingLocal 45.1The Respondent's answer admitted the jurisdictional andcommerce allegations, its status as a union, and its contractwith the Building Contractors Association of New Jersey(herein called BCA), but it denied all allegations that it hadviolated the Act.At the hearing, the parties were afforded full opportunityto appear, to examine and cross-examine witnesses, and toargue orally. A motion to dismiss, made by the Respondentat the close of its case, is disposed of as appears hereinafterin this Decision. At the close of the hearing, oral argumentwas presented by the Respondent, but waived by theGeneral Counsel. On March 25, 1977, briefs were receivedfrom both the General Counsel and the Respondent. OnApril 4, 1977, a reply memorandum was received from theRespondent.Upon the entire record, including the briefs of theparties, and from my observation of the witnesses, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERSThe Building Contractors Association of New Jersey, aNew Jersey corporation, is an association of employersengaged in the construction business in the State of NewJersey. For many years the members of the BCA havedelegated to it the authority to bargain collectively with theUnion on their behalf and to enter into a single contractcovering their respective employees. During the yearpreceding issuance of the complaint, a representativeperiod, the members of the BCA received goods andmaterials valued in excess of $50,000 directly from pointsoutside the State of New Jersey at locations within theState. Upon the foregoing facts, the Respondent admits,and I find, that the BCA is an employer engaged incommerce within the meaning of the Act.by Vincent Mackemull and Michael DeGeorge, in Cases 22-CB-3362 and22-CB-3367, were withdrawn by the General Counsel.235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABO' ORGANIZATION INVOLVEDInternational Association of Bridge, Structural & Orna-mental Ironworkers, Local 373, is a labor organizationwithin the meaning of the Act.Il1. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IntroductionIn a Decision issued on September 23, 1976, involvingthe Respondent and two other locals of the Ironworkers,Administrative Law Judge Thomas A. Ricci found thatLocal 373 had violated Section 8(b)(1)(A) and (2) of theAct by causing employer-members of the BCA to discrimi-nate against the individuals named in the complaint as wellas against "other as yet unidentified iron workers." More-over, in his recommended Order, Administrative LawJudge Ricci prescribed backpay for both the nameddiscriminatees of Local 373 and for all unidentified, orunnamed, discriminatees, who suffered similar violationsof the Act at the hands of the Respondent. AdministrativeLaw Judge Ricci further recommended that, because of thewidespread violations of Local 373, a monitor be designat-ed by the Board to oversee the day-to-day operations of thehiring hall of Local 373. International Association of Bridge,Structural & Ornamental Ironworkers, Local 373, 45, and 48,232 NLRB 504 (1977) (hereinafter known as IronworkersI).Local 373, as a part of the Northern New Jersey DistrictCouncil of Ironworkers, has had contractual relations withthe BCA over a long period of time. The current contract,2in effect at all times material herein, provides that eachlocal in the Council operate a hiring hall. It also requiresthat ironworkers seeking jobs are to be registered at the halland referred out to employing contractors in rotation andon a nondiscriminatory basis as the requests are receivedfrom employers. Both the agreement and the Act requirethat members of the local not be given preference overnonmembers. Local 117, United Brotherhood of Carpenters& Joiners of America, AFL-CIO (Peter Kiewit Sons' Co.),189 NLRB 690, fn. I (1971). In the earlier cases involvingLocal 373, however, it was found that the Respondent hada referral practice whereby Local 373 gave preference to itsown members over nonmembers. It was, therefore, foundby the Administrative Law Judge that the Respondent'spractice caused an employer who had agreed to put peopleto work only when coming out of Local 373's hiring hall todiscriminate, in the words of the statute, "against anemployee in violation of Section 8(a)(3)." For this reason,the Respondent's referral system was found to violateSection 8(b)(2). Local 117, ibid.; and International Brother-hood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forg-2 The term of this contract is from July 1, 1975, through June 30, 1977.3 In 1972, a consent decree was entered by the United States DistrictCourt for the District of New Jersey, in an action brought by the UnitedStates against, inter alia, the Northern New Jersey District Council ofIronworkers and its five locals, including Local 373, to enforce Title VII ofthe Civil Rights Act of 1964. U.S. v. Plumbers Local 24, et al., Civil ActionNo. 444-71 (U.S.D.C., N.J.) This decree, a copy of which was received inevidence, enjoined the defendants in that action, including Local 373, fromdiscriminating against registrants for job referrals on account of "race,ers and Helpers Local Lodge No. 169, AFL-CIO (RileyStoker Corporation), 209 NLRB 140 (1974).In Ironworkers I, Administrative Law Judge Ricci foundthat the collective-bargaining agreement in effect betweenLocal 373 and the BCA provided for an exclusive hiringhall arrangement whereby all applicants for employmentwithin the jurisdiction of Local 373 had to go through theRespondent's hiring hall. Article XV of the current con-tract, the same agreement in effect during the periodcovered by the earlier case, provides, in relevant part, asfollows:Every Employer bound hereby agrees that he willrecruit all employees covered hereby exclusivelythrough the several hiring halls operated by the Unionand/or its Locals. The said hiring halls shall beoperated by the Union and its Local in a nondiscrimi-natory manner and on a nondiscriminatory basis inaccordance with the said decree in U.S. v. PlumbersLocal 24, et al., Civil Action No. 444-71, etc.. ..3In view of the language of article XV of the collective-bargaining agreement, it is now found that Local 373continues to operate an exclusive hiring hall, just as wasfound by Administrative Law Judge Ricci in Ironworkers I.B. The FactsWhen an ironworker is available for a job he mustpersonally sign the referral register maintained by Local3734 and enter therein such information as his name, race,date of registration, union affiliation, if any, and theclassification of work for which he represents that he isqualified to perform. When an employer calls the hiringhall to requisition ironworkers, the business agent whoanswers the call is supposed to refer an applicant by hisrespective work classification and in chronological order ofregistration. As the business agent refers out an applicant,he enters in the register, opposite the applicant's entries,the date the applicant was referred, name of the employer,and the classification of work the applicant is beingreferred to perform. In the event an applicant is absent atthe time his name is called, he is marked "absent" on theregister and is thereafter ineligible for referral until hereregisters at the hiring hall.The facts as to the experience which the alleged discrimi-natees had in "shaping," or endeavoring to use, theRespondent's hiring hall are set forth below.Philip MundyMundy credibly testified that he has worked as anironworker for over 26 years. He is a member of Local 1705in Long Island City, New York, and has been "shaping"Local 373's hiring hall since 1951. In the spring of 1975 hecreed, color, or national origin," and also specifically declared that "no...applicant shall be ... denied referral because he is not a union member."4 Under the contract between the BCA and the District Council ofIronworkers, as well as the consent decree in U.S. v. Plumbers Local 24, etat., all of the locals in the Council are to follow the same procedure that isdescribed here.5 Local 170 is affiliated with the International Association of Bridge,Structural and Ornamental Ironworkers. The same is true of all other unionlocals to which reference will be made hereinafter in this Decision.236 IRONWORKERS, LOCAL 373attempted to transfer into Local 373, but was rejected.Thereafter he appealed this decision to the International,but the latter sustained the action taken by the local.Mundy and other union members who were deniedtransfers by Local 373 then brought suit in the New Jerseystate courts to compel the Local to permit their transfer.Judgment was entered on their behalf in the SuperiorCourt. At the time of the hearing herein, this judgment wason appeal.Photocopies of the complete registration records of theRespondent for the period in question were received inevidence. Mundy signed the register on May 3, 1976, andwas referred on May 7 to the W. C. Hurley Company toperform rodwork. The referral register indicates that G.Provezano, a member of Local 373, who signed the registeron May 4, was referred to Garlotti Construction beforeMay 7 to perform work as a foreman that Mundy waslisted as being qualified to perform.Mundy signed the register again on May 24 and wasreferred on June 8 to the Woodward Construction Compa-ny. In the meantime, 10 members of Local 373 who signedthe register after he did were referred before Mundy to jobswhich he was listed as qualified to perform. These includedtwo individuals listed as "stewards," three as "foremen,"three as "requested," and one as a "late call." A 10thindividual, G. Provezano, who signed the register on May26 and was referred out on June I ahead of Mundy, wasnot listed in any of the "exception" categories referred to inthe line above.Mundy signed the register again on June 24 and wasreferred out on July 1 as a foreman to perform rodwork forthe Woodward Construction Company. The register listsfour members of Local 373 who signed the register afterMundy, but who were referred prior to July I to performwork he was listed as being qualified to perform. Of thisnumber, one was marked as having been referred as a"steward," two as "requested," and one as a "late call."Mundy signed the register again on July 12. The registerindicates that his name was called on August 5, but that hewas absent. The register further reveals that 31 members ofLocal 373 who signed the register subsequent to Mundywere referred prior to August 5 to perform work which hewas listed as being qualified to perform. The registerdiscloses that 12 of the foregoing were listed as "stewards,"8 as "foremen," 9 as "requested," and 2 as "late calls."Mundy again signed the register on August 16 and wasreferred on September I to perform rodwork for the WalterHurley Company. In the meantime 12 members of Local373 who signed the register after he did were referred outprior to September I to perform work which Mundy waslisted as being qualified to perform. Of this latter group, sixwere referred as "stewards," one as a "foreman," four as"requested," and one individual (Douglas Borup) wasreferred on August 30 without any indication that he wasin any of the foregoing exceptions to the chronologicalorder of referral.Mundy next signed the register on September 10 and wascalled on October 6, at which time he was marked asabsent from the hall. In the meantime, 22 members ofLocal 373 who signed the referral register after Mundywere referred prior to October 6 to perform work which hewas listed as being qualified to perform. Of this number, 11were referred as "stewards," 7 as "foremen," 2 as "request-ed," and 2 as "late calls."Mundy again signed the register on October 18 and wasreferred on November 15 to perform rodwork for theFrank Briscoe Company. In the meantime, 19 members ofLocal 373 who signed the register after Mundy werereferred out to work before him to perform work that hewas listed as being qualified to perform. This numberincluded nine referred as "stewards," four as "foremen,"five as having been "requested," and one individual (AaronCalland) who was referred on November 10 who wasblack, but was not listed as being in any of the foregoingexceptions to the chronological order of referral.Mundy signed the register again on November 18 andwas referred on December 9 to perform rodwork for theWoodward Construction Company. In the meantime,seven members of Local 373 who signed the register afterMundy were referred prior to December 9 to perform workwhich he was listed as being qualified to perform. Thisnumber included one referred as a "steward," three as"foremen," and three as having been "requested."Mundy next signed the register on December 20, 1976,and as of February 24, 1977, he had not yet been referredto any work by the Respondent's hiring hall. In themeantime, however, 37 members of Local 373 who signedthe register subsequent to Mundy were referred prior toFebruary 24, 1977, to jobs which he was listed as beingqualified to perform. Of this number, 2 were referred as"stewards," 3 as "foremen," and 32 were referred as havingbeen "requested."It is significant that none of Mundy's referrals was to ajob of any length, since he re-signed the register subsequentto each referral, after periods of time ranging from only 3to 16 days.Leon AdlerAdler credibly testified that he has worked as anironworker for about 26 years. He became a member ofLocal 60 in Charleston, South Carolina, and has been"shaping" Local 373's hiring hall since 1951. Along withMundy he sought to transfer into Local 373, but his effortswere rebuffed by both the Local and the International.Adler was one of the plaintiffs, along with Mundy, in thelitigation brought against Local 373 in the New Jerseycourts.Adler signed the register on April 30, 1976, and wasreferred on May 26 to perform rodwork for the SchwartzBrothers Company. In the meantime, 25 members of Local373 who signed the referral register after Adler werereferred prior to May 26 to perform the type of work thatAdler was listed as being qualified to perform. This numberincluded 16 referred as "stewards," 3 as "foremen," 5 as"requested," I as a "late call."Adler signed the register again on June 1 and wasreferred on June 23 to perform rodwork for the MohawkCompany. In the meantime. 24 members of Local 373 whosigned the register after Adler were referred prior to June23, to perform work he was listed as being qualified toperform; of this number, 3 were referred as "stewards," 4as "foremen," 7 as having been "requested," and 4 as "late237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalls." One more member, Frank Finney, who was black,was referred on June 7, but was not listed as being in any ofthe foregoing exceptions to the chronological order ofreferral.Adler next signed the register on June 28 and wasreferred on July 26 to the Poddoc Construction Companyto perform rodwork. In the meantime, 33 members ofLocal 373 who signed the register after Adler were referredto jobs before him for work he was qualified to perform.These included 16 referred as "stewards," 5 as "foremen,"10 as having been "requested," and 2 as "late calls."Adler signed the register again on July 27 and wasreferred to the Beach Company on August 24 to performrodwork. In the period subsequent to the time that Adlersigned in and prior to his being referred to work, 27members of Local 373 who signed the register after Adlerwere referred prior to him to perform work he was listed asbeing qualified to perform. Of this number, 10 werereferred as "stewards," 9 as "foremen," 6 as having been"requested," and 2 as "late calls."Adler signed the register again on August 26 and wasreferred on September 22 to perform rodwork for theTechtonic Company. In the meantime, 36 members ofLocal 373 who signed the register after Adler were referredprior to him to perform work which he was listed as beingqualified to perform. These included 15 who were referredas "stewards," 12 as "foremen," 5 as having been "request-ed," and 4 as "late calls."Adler signed the register again on September 27 and wasreferred on October 19 to the Bilt Mac Company toperform rodwork. In the meantime, 20 members of Local373 who signed the register subsequent to Adler werereferred prior to October 19 to perform work that he waslisted as being qualified to perform. These included 11 whowere referred as "stewards," 6 as "foremen," and 3 ashaving been "requested."Adler next signed the register on October 20 and wasreferred on November 19, to perform rodwork for theThomas Company. In the meantime, 25 members of Local373 who signed the register after Adler were referred priorto November 19 to perform work that he was listed asbeing qualified to perform. These included 13 who werereferred as "stewards," 4 as "foremen," 7 as having been"requested," and I individual (Aaron Calland) who wasblack and who was referred on November 10, but who wasnot listed as being in any of the foregoing exceptions to thechronological order of referral.Adler signed the register again on November 23, 1976,and was referred on January 5, to the Willard DunhamCompany to perform rodwork. In the meantime, 18members of Local 373 who signed the register after Adlerwere referred before he was to perform work which he wasqualified to perform; this number included 7 referred as"stewards," 5 as "foremen," 5 as having been "requested,"and I as a "late call."Adler next signed the register on January 7, 1977, and asof February 24, 1977, he had not been referred by theRespondent's hiring hall. In the meantime, however, 28members of Local 373 who signed the register after Adlerwere referred before February 24 to perform work whichhe was qualified to perform; this number included 2 whowere referred as "foremen," and 26 as having been"requested."As with Mundy, from the fact that Adler re-signed theregister after each referral and after periods of time rangingfrom I to 6 days, it is evident that none of the workreferrals which he received from Local 373 lasted for anysubstantial length of time.C. Findings and Conclusions With Respect to theAlleged Violations of Section 8(b)(1)(A) and (2)1. Respondent's defenseIt is well established that where an exclusive hiring hallarrangement provides for the referral of applicants on afirst-in, first-out basis, a union violates Section 8(b)(1)(A)and (2) by giving preference to its own members over thenonmembers who sign the referral register. Local 117,United Brotherhood of Carpenters & Joiners of America,AFL-CIO (Peter Kiewit Sons' Co.), 189 NLRB 690, fn. 1(1971); International Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers and Helpers Local LodgeNo. 169, AFL-CIO (Riley Stoker Corporation), 209 NLRB140 (1974). The General Counsel established on the factsset forth above that, from May 3, 1976, to the time of thehearing herein, the Respondent referred many of itsmembers out of chronological order and that, as foundabove, in doing so, Mundy and Adler were passed overmany times.In its brief, the Respondent contends that the out-of-turnreferrals in question were permitted, if not, indeed, re-quired, by the consent decree in U.S. v. Plumbers Local 24,et al. That decree allows an applicant to be referred out ofchronological order in several specific instances, but it doesnot in any way authorize such exceptions as the basis forfurther discrimination in the Respondent's operation of itshiring hall. In general, the exceptions spelled out in theconsent decree are for stewards or foremen, and thosespecifically requested by name by a specific employer. InIronworkers I, the Respondent raised this defense and itwas rejected by Administrative Law Judge Ricci on theground, inter alia, that the designation of a disproportion-ate number of Local 373 members as stewards, foremen,employer requests, etc., was an obvious subterfuge to maskthe discriminatory referral of its own members over thenonmembers who had signed the register. The facts as tothis defense in the instant case will now be considered.a. StewardsParagraph 27(g) of the Consent Decree provides:Senior experienced applicants may be referred out ofchronological sequence to act as stewards for the workcrew at a particular jobsite as may be deemed necessaryor proper or by the Union official in charge of referralsthereto. This shall be limited to one steward for eachcontractor. (Emphasis supplied.)Both Mundy and Adler credibly testified that they werejourneyman ironworkers with 26, or more, years of experi-ence. Certainly, these two men were "senior" and "experi-enced." Moreover, although not members of the Respon-238 IRONWORKERS, LOCAL 373dent, each was a member of another local of the Ironwork-ers. The General Counsel established from the referralregisters that from September 3, 1976, through February24, 1977, members of Local 373 signed the registerapproximately 695 times. In that same period, nonmemberssigned the register approximately 1,112 times, or almosttwice as often. Within that same time frame, the Respon-dent referred its own members as shop stewards on 207occasions, as compared with only 37 times that nonmem-bers of Local 373 were so referred. Furthermore, almost allof the members of the Respondent who were referred asstewards were referred out of chronological order, whereasthe nonmembers who were referred as stewards weregenerally referred in the chronological order of theirsigning.The language of the consent decree refers to "seniorexperienced applicants" as being those who may bereferred out of chronological sequence to act as stewards.Both Mundy and Adler, each with over 26 years ofexperience as journeyman ironworkers, were plainly "se-nior" and "experienced." Moreover, on several occasions,employers requested that Mundy be referred to them to actas a foreman. During the period in question, however,neither of them was referred by Local 373 to act as asteward. The Respondent offered no evidence that themembers of Local 373 were more "senior" or "experi-enced" than the nonmember applicants for jobs, and itmade no effort to prove any valid basis for the referral ofsuch a disproportionate number of its own members to actas stewards. Applying the test that the Board applied inanother case, viz, whether the "Union action is arbitrary,[and] invidious ...and thus a mask for discriminatorymotivation" Ashley, Hickham-Uhr Co., 210 NLRB 32, 33(1974)), it is now found that the statistics from theRespondent's own referral registers establish that themembers of Local 373 were discriminatorily referred out ofchronological order to act as stewards, while nonlocalapplicants were normally not referred as stewards at all.b. ForemenParagraph 27(g) of the consent decree provides:In any instance where a contractor requests a specificperson to serve as a foreman on a job, he may bereferred to the contractor if his name appears on theregister for referral.From the language of the decree itself it is clear that onlyif an employer first makes the request for a specificindividual may the Respondent refer an individual jobapplicant out of turn. From September 3, 1976, throughFebruary 24, 1977, Local 373 referred 44 of its membersout of chronological order to act as foremen. During thesame period, on approximately 22 occasions it referrednonmembers to act as foremen. Apart from having referredonly half as many nonmembers as members for foremanposts, as with the case of stewards discussed above, theLocal 373 men were referred out of turn to act as foremen,but the nonmembers were referred only in their normalchronological order. Moreover, other than the notation"Fore," or "For-requested" beside an individual's name inthe referral register, the Respondent offered no indepen-dent proof, by testimony or documentation, that wouldestablish the receipt by Local 373 of any specific requestsby contractors for the substantial number of memberswhom it referred out-of-turn as foremen.c. Employer requestsParagraph 27(c) of the consent decree provides:An applicant may be referred out of chronologicalorder if a contractor requests the applicant by name.The union shall record such request together with thename of the contractor's representative making therequest. The Union shall not make available to callingcontractors the list of names of persons then currentlyregistered for referral. The union shall request writtenconfirmation from the contractors of each request orreferral of applicant by name.An examination of the referral registers for Local 373reveals that from September 3, 1976, through February 24,1977, approximately 186 times members of Local 373 werereferred out of chronological order purportedly becausecertain employers requested them. In contrast, these sameregisters indicate that during the same period nonmemberswere marked as having been requested only 51 times. Eventhough the above quoted paragraph of the consent decreerequires that Local 373 keep a file of all such requests fromEmployers, the Respondent made no effort to producesuch records. Consequently, the record in the present caseis barren of any evidence that even one, let alone 186members of Local 373, was specifically requested by anEmployer.d. Late calls or emergency requisitionsParagraph 19(a) of the consent decree provides that thereferral registers are to be available for signing on Mon-days through Fridays of each week, between the hours of 7and 9 a.m. Thereafter, Paragraph 27(k) reads as follows:Emergency employer requisitions communicated dur-ing other than normal referral hours or on Saturdays,Sundays or Holidays may be filled in an expeditiousmanner without regard to the chronological order ofregistration for referral.The referral registers of the Respondent are marked toindicate that during the period from September 3, 1976,through February 24, 1977, 51 referrals of members ofLocal 373 which were out of chronological order had thenotation "late call" after their names. In contrast, only 22referrals of nonmembers were marked as "late calls." TheRespondent offered no evidence to explain this dispropor-tion.2. Conclusions as to the treatment ofnonmembers by Local 373During the period from September 3, 1976, to February24, 1977, of the 594 times that members of Local 373 signedthe register and were referred, approximately 488, or over239 DECISIONS OF NATIONAL LABOR RELATIONS BOARD82 percent of these referrals, were made out of chronologi-cal order. During that same period, nonmembers signedthe referral registers and were referred to jobs approxi-mately 885 times. Apart from the fact that most of theselatter referrals were made in chronological sequence, only acomparative few of the nonmembers are noted on theRespondent's records as having been sent out as stewards,foremen, requests, or late calls. Thus, of the 488 referrals ofits own members which Local 373 made out of turn. 207were labeled as "stewards," 44 as "foremen," 186 as"requests," and 51 as "late calls." Whereas the Respondentmade approximately 885 referrals of nonmembers, almostall of them were in chronological order and relatively fewof them were labeled as being eligible for exceptions to therule that referrals be made sequentially.In this latter group of 885 only 37 nonmembers were sentout as stewards, 22 as foremen, 51 as requested, and 22 aslate calls. Finally, there is one other significant statisticwhich further illustrates the disparate treatment whichLocal 373 accorded the nonmembers who sought to use itshiring hall. As found earlier an applicant who was absentfrom the hiring hall when his name was called was marked"absent" and thereafter had to re-sign the register before hecould be referred again. During the approximately 6-monthperiod under discussion, nonmembers of Local 373 weremarked "absent" a total of 307 times and required to re-sign the register, whereas members were marked absent atotal of only 48 times.The overwhelming preference shown by the Respondentfor members of Local 373 in the operation of its hiring halland the total absence of an explanation, in the record, forthe disparity which the above-quoted data establish, clearlydemonstrate that the Respondent was illegally motivated.U.S. v. Ironworkers Local 86, 443 F.2d 544 (C.A. 9, 1971),cert. denied 404 U.S. 984. In Ironworkers I, where thepresent Respondent was a party, Administrative LawJudge Ricci found: "[Local 373] may well have had [an]objective, nondiscriminatory basis for the out-of-turnselection of some [of its members] but surely not for solarge a number [as indicated in the referral registers]."Judge Ricci concluded, "It is appropriate therefore to putat rest the claim that because the contract, and the law, dopermit out-of-turn assignments of a local union member asa steward, or a foreman, etc., Local 373 ...can simplycontinue to mark all of its members with such one wordtitles and under that cover send out all its members whileignoring all other registrants." [232 NLRB 504.]It is now found that where Local 373 referred itsmembers to work in preference to Mundy and Adler andother nonmembers who had signed into the hall ahead ofthem and where the member's name had no designation tobring it within one of the exceptions of the consent decree,the Respondent violated Section 8(b)(1)(A) and (2) of theAct. Finally, as Administrative Law Judge Ricci found inIronworkers 1, where the present Respondent referredmembers in preference to previously registered nonmem-bers, but marked their names "steward," "foreman,"6 The General Counsel included an extensive statistical analysis of theRespondent's referral registers that was attached to his brief as AppendicesA and B. In order that the reviewing authority may have the benefit of this"requested," or "late call," it violated the same provisionsof the Act more than one-half the total times it did so.Accordingly, on all of the foregoing grounds, it is foundthat the Respondent discriminated against Mundy, Adler,and other nonmember applicants, because of their lack ofmembership in Local 373 and thereby violated Section8(b)(l)(A) and (2) of the Act. Local Union No. 305, UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada(Mechanical Contractors Association of Connecticut), 211NLRB 826, 829-830 (1974); Amalgamated Meat Cuttersand Butcher Workmen of North America, Local No. 576(Westfield Thriftway Supermarket), 201 NLRB 922 (1973).6CONCLUSIONS OF LAWI. By attempting to cause and by, in fact, causing theemployer-members of the Building Contractors Associa-tion of New Jersey to discriminate against Philip Mundyand Leon Adler, named in the complaint, and other as yetunidentified ironworkers, in violation of Section 8(a)(3) ofthe Act, the Respondent Local 373, International Associa-tion of Bridge, Structural & Ornamental Ironworkers, hasviolated, and is violating, Section 8(a)(2) and (b)(l)(A) ofthe Act.2. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theemployers and of BCA as set forth and described in sectionI, above, have a close, intimate and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent violated Section8(b)(1)(A) and (2) of the Act, as found above, it will berecommended that it be ordered to cease and desist fromsuch conduct and take affirmative action designed toeffectuate the policies of the Act. Specifically, it will berecommended that this case be consolidated with Cases22-CB-3024, et al. [232 NLRB 504], if that case is stillpending before the Board, and that the remedies thereinfound appropriate for Local 373 be extended to the presentproceeding and enlarged by the instant case. On the otherhand, even if this case is not consolidated with theaforesaid cases, it is recommended that the remedy fash-ioned by Administrative Law Judge Ricci in the above-named case be applied herein.[Recommended Order omitted from publication.]analysis, the aforesaid appendices have been marked as AU Exhs. I and 2and both have been placed in the exhibit file of this case. They are nowreceived in evidence.240